Citation Nr: 0803713	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied the benefits 
sought on appeal.

The Board notes that in September 2006, the veteran appeared 
and testified for a Travel Board hearing at the Oakland RO.  
There is no transcript of record as the Board was unable to 
obtain a recording of the proceedings.  In a letter dated in 
July 2007, the veteran was asked whether he wished to appear 
for another hearing.  The letter noted that if the veteran 
did not respond within 30 days of the date of the letter, the 
Board would assume he did not want a hearing.  There has been 
no communication received in response to this letter.  Thus, 
the Board will move forward with adjudication of the 
veteran's claims.  

Service connection for bilateral hearing loss, now 
characterized as left ear hearing loss, was denied in a 
December 1968 rating decision.  In October 2004, the RO 
declined to reopen the previously denied claim of service 
connection for left ear hearing loss.  Before the Board may 
consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim of 
service connection for left ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for left 
ear hearing loss in December 1968.  The veteran was notified 
of the decision and of his appellate rights, but did not 
appeal the denial.

3.  Since December 1968, new and material has been received 
to reopen the veteran's previously denied claim of service 
connection for left ear hearing loss.  

4.  The veteran entered service with defective hearing in the 
left ear.  His disability did not increase in severity during 
service or as a consequence of service.

5.  The veteran is not currently diagnosed as having tinnitus 
attributable to his active service.  


CONCLUSIONS OF LAW

1.  Evidence obtained since December 1968 the veteran's claim 
of entitlement to service connection for left ear hearing 
loss is new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. § 1101, 1110, 1111, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2007).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in July 2004 and October 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2004 and October 2004 notices were given 
prior to the appealed AOJ decisions, dated in October 2004 
and January 2005, respectively.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

With respect to obtaining new and material evidence, the 
Board finds that the July 2004 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
left ear hearing loss claim.  As such, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  In fact, in an April 2006 
communication to VA, the veteran indicated that he had no 
additional evidence to submit in support of his claims.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

New and material

In December 1968, the RO denied the veteran's claim for left 
ear hearing loss because he failed to appear at his scheduled 
VA examination.  The veteran was advised of the denial of 
benefits and of his appellate rights, but did not appeal the 
decisions.  As such, they became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in May 2004, the veteran 
seeks to reopen his previously denied claim of service 
connection for left ear hearing loss.  Generally, where prior 
RO decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1968 
rating decision included the veteran's application for 
benefits.  

Evidence received since the December 1968 rating decision, 
includes the veteran's request to reopen his claim and his 
service medical records (SMRs).  

The veteran's SMRs reflect complaints of left ear hearing 
loss.  The veteran also underwent audiological testing while 
in service and upon discharge from service.  

The Board finds that the SMRs constitute new and material 
evidence.  This evidence is new as it was not before agency 
decision makers when deciding the original claim, and it is 
material because it speaks to unestablished facts necessary 
to substantiate the claim.  The credibility of this new and 
material evidence is presumed for purposes of reopening the 
claim.  Therefore, the veteran's previously denied claim of 
service connection for left ear hearing loss, is reopened.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  There must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Left ear hearing loss 

The veteran contends that while in service, his left ear 
hearing loss worsened.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Upon audiological examination at induction, the veteran's 
puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
65
70
80
75
75

No speech recognition test was performed at induction.  A 
notation was made that the veteran's left ear experienced 
gross loss of hearing at all frequencies, but was not 
considered disqualifying for induction purposes.  

In April 1967, the veteran complained of difficulty hearing 
in his left ear.  He underwent two audiological examinations 
in the same month.  The veteran reported that he has had this 
difficulty since age 10 when he suffered a skull injury.  The 
physical examination revealed normal tympanic membranes in 
both ears.  Upon audiological examination, the audiologist 
indicated that there was no air or bone conduction for the 
left ear.  The impression was that the veteran had a dead 
left ear due to nerve loss.  The veteran was advised to 
protect his right ear hearing and was told he was unable to 
participate in combat duty or be exposed to noisy 
environments.  

Upon an August 1968 discharge examination, the veteran's left 
ear puretone thresholds, in decibels, were as follows (X 
indicates that no reading was listed at that Hertz level): 




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
X
-10

No speech recognition test was performed at service 
separation.  There was no notation made on the veteran's 
discharge examination as to any left ear condition upon 
discharge from service.  

In the veteran's August 1968 report of medical history, he 
did indicate that he experienced hearing loss.  A notation 
was made that the veteran had left ear hearing loss since the 
age of 15 and was operated on by civilian physicians.  

In his May 2005 substantive appeal, the veteran stated that 
he made no complaints of his left ear hearing loss during 
service because he put his duty before himself and was unable 
to report the gradual hearing loss.  

The evidence of record clearly shows that the veteran was 
noted to have defective hearing of the left ear upon entry 
into active service.  Therefore, the Board finds that the 
veteran had a pre-existing disability and the veteran is not 
entitled to the presumption of soundness with respect to 
hearing loss of the left ear.  Rather, the veteran must show 
that his disabilities were aggravated by service in order for 
service connection to be granted.  As set out above, that 
requires a showing that the disability increased in severity 
during service or as a consequence of service.

Following a complete review of the record evidence, the Board 
finds that the veteran's left ear hearing loss did not 
increase in severity during service.  The medical evidence 
shows that the veteran's hearing defect was recorded as more 
severe upon entry into service in 1966 than it was upon 
separation from active service in 1968.  Of note, there is no 
record indicating that the veteran was exposed to loud noise 
while in service.  The SMRs do reflect two audiological 
evaluations performed on the veteran and a finding of a dead 
left ear.  

In reaching the above conclusion, the Board has not 
overlooked the two April 1967 audiological examination graphs 
associated with the veteran's SMRs; however, the Board finds 
that it may not use the results from that testing when 
evaluating his in-service level of auditory impairment 
because the graph was not accompanied by numerical results.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).

Notwithstanding that fact, the evidence clearly shows that 
the veteran's left ear hearing loss was not aggravated by 
service as there was no increase in severity of the 
disability during service or as a consequence of service.  As 
such, service connection for left ear hearing loss is denied.

Tinnitus

The veteran's service medical records do not include any 
references to ringing in the ears and no diagnosis of 
tinnitus.  There are no post-service treatment records 
reflecting complaints, treatment, or a diagnosis of tinnitus.  
Although while in service, his hearing was tested and there 
were notations made regarding his various complaints, he did 
not mention ringing in his ears and there were no findings of 
tinnitus.  The veteran was discharged from service in August 
1968 without a diagnosis of tinnitus.

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of tinnitus.  Absent a disease 
or injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, because there 
is no evidence of tinnitus related to the veteran's service, 
service connection must be denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left ear hearing loss, 
is reopened.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


